                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK




IN RE NIELSEN HOLDINGS PLC                            Civil Action No. 1:18-cv-07143-JMF
SECURITIES LITIGATION
                                                      ORAL ARGUMENT REQUESTED




                           NOTICE OF MOTION TO DISMISS
                         THE SECOND AMENDED COMPLAINT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, the

Declaration of Craig S. Waldman, Esq., dated November 26, 2019, and the exhibits attached

thereto, and the Declaration of Benjamin S. Hayes, dated September 5, 2019, Defendants Nielsen

Holdings plc, Dwight Mitchell Barns, Jamere Jackson, and Kelly Abcarian (collectively, the

“Defendants”), by and through their undersigned attorneys, will move this Court, before the

Honorable Jesse M. Furman, United States District Judge, at the Thurgood Marshall United States

Courthouse, 40 Foley Square, New York, NY 10007, on a date and time to be set by the Court, for

an Order dismissing Plaintiffs’ Second Amended Complaint pursuant to the Private Securities

Litigation Reform Act of 1995 and Federal Rules of Civil Procedure 9(b) and 12(b)(6).
Dated: November 26, 2019    /s/ Paul C. Curnin
       New York, New York   Paul C. Curnin
                            Craig S. Waldman
                            Tyler A. Anger
                            SIMPSON THACHER & BARTLETT LLP
                            425 Lexington Avenue
                            New York, NY 10017
                            Tel.: 212-455-2000
                            Fax: 212-455-2502
                            Attorneys for Defendants Nielsen Holdings
                            plc, Dwight Mitchell Barns, Jamere Jackson,
                            and Kelly Abcarian
